MEMORANDUM **
Alejandro Gabriel Aceves-Lopez appeals the sentence imposed following his guilty plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326.
Aceves-Lopez contends that: the district court erred in not adjusting his sentence for time he served in state custody; and his sentencing violated his Sixth Amendment right to have a jury find all factors used to enhance his sentence.
As part of his written plea, Aceves-Lopez waived his right to appeal his conviction and sentence. The district court’s plea colloquy confirms that Aceves-Lopez knowingly and voluntarily waived the right to appeal. Accordingly, we enforce the appeal waiver. See United States v. Bibler, 495 F.3d 621, 624 (9th Cir.2007). In addition, we reject Aceves-Lopez’s contention that the appellate waiver was not valid because he received an illegal, or unlawful, sentence where the “sentence was authorized by the judgment of conviction, and did not impose on [the defendant] a sentence in excess of the statutory penalty.” United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.